LatimeR, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I dissent from that portion of the Chief Judge’s opinion concurred in by Judge Ferguson which holds the evidence is insufficient to establish the crime of larceny. However, no law which could be applied in subsequent cases is established by the holding and, therefore, on this facet of the controversy I just note my disagreement.
The other issue which divides the Court is the Government’s use of the deposition of the witness who obtained a pretrial statement from the accused. Judge Ferguson quotes the colloquy between the law officer and defense counsel and, if the latter had interposed an objection based on lack of confrontation, Judge Ferguson’s interpretation would be correct. But the other statements by defense counsel, both before and after the isolated comment that prosecution exhibit 18 was a written, not oral, deposition, place the contention of inadmissibility in its true perspective. Defense counsel opened up his out-of-court discussion by asserting that within a five-day period preceding trial he had learned that certain memoranda had been forwarded to the witness to be used by him to refresh his memory of the events he recorded. He next complained about the fact that defense had not been alerted so that the writings could be used for cross-examination. He was reminded by the law officer that, under the defense interpretation of the law, before any objection could be well taken it was necessary to establish that the witness was using the documents as a base for his answers. In reply, counsel mentioned several reasons why he was unable to make that showing and particularly because he was not present when the testimony was taken and the deposition did not disclose whether the witness had made use of the documents. When the law officer suggested that some of the contingencies mentioned by defense counsel should be eliminated from consideration and they should get to the meat of the argument about admissibility, defense counsel responded, in essence, that he should be permitted to see all documents forwarded with a written deposition. From the fair import of his language, it is apparent to me, and it must have impressed the participants at the trial in the same manner, that defense counsel’s reference to not being present was to justify his claim that he should have been furnished copies to be used to prepare cross-interrogatories. Assuming arguendo he was right in that contention, the claim has nothing to do with the right of confrontation. As I understand United States v Jacoby, 11 USCMA 428, 29 CMR 244, the holding was predicated on the absence of the accused, and in the case at bar not once did counsel mention that deficiency. His hypothesis is made crystal clear when he summed up his objection by stating:
“. . . but I just think prosecution oversteps his rights when he sends documents to the man with the notice that the deposition is to *329be taken, and that he can use these documents to refresh his memory for the deposition. That’s my objection, sir, I have nothing further.”
One additional matter not mentioned in either opinion is that the accused judicially confessed to all the essential facts included in the pretrial statement. In reply to Judge Ferguson’s assertion that part of accused’s answers were in response to improper cross-examination by trial counsel, I merely state, first, that the testimony on the false statement and false claim was given by him on direct examination. Second, the cross-examination was in the area opened up by the defense on direct, and the accused testified without any objection that he falsified his official records as he was living at the address shown thereon with a woman not his wife whom he identified by name. Therefore, assuming for the sake of argument only that the defense objection to the deposition was well taken, the testimony allowed in evidence as a result of the law officer’s ruling was not prejudicial.
I would affirm the decision of the board of review.